     Case 5:21-cv-00023-TBR Document 7 Filed 05/06/21 Page 1 of 5 PageID #: 90




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                         AT PADUCAH
                                CIVIL ACTION NO. 5:21CV-P23-TBR


ROBERT LEE HOLLON                                                                                     PLAINTIFF

v.

CENTRAL INTELLIGENCE AGENCY et al.                                                               DEFENDANTS

                                        MEMORANDUM OPINION

         Plaintiff Robert Lee Hollon filed the instant pro se action proceeding in forma pauperis.

The complaint is before the Court on an initial review pursuant to 28 U.S.C. § 1915A. Upon

review, the Court will dismiss the action for the reasons stated herein.

                                   I. SUMMARY OF ALLEGATIONS

         Plaintiff, an inmate at the Kentucky State Penitentiary (KSP), sues the following

Defendants: the Central Intelligence Agency (CIA); the Ronald Reagan Presidential Library;

Correct Care Services (CCS) of Tennessee; Gina Haspel, the Director of the CIA;1 Mrs. Ponsetti,

identified as an administrator at “Eddyville Medical Department CCS of Tennessee”; and the

Director of the Ronald Reagan Presidential Library.

         Plaintiff’s complaint includes 20 typewritten pages entirely in all capital letters, which

begin with the following:

         THE CENTRAL INTELLIGANCE AGENCY HAS VIOLATED SECTION 552a-
         d-l OF THE PRIVICY ACT AND VIOLATED AMENDMENTS 8.14.11. OF THE
         U.S.CONSTITUTION THE PETITIONER IN THIS CASE HAS WROTE THE
         CIA A TOTAL OF OVER 20 NOTORIZED FREEDOM OF INFORMATION
         ACT PAPERS. THE RONALD REAGAN PRESIDENTUAL LIBRARY HAS
         BEEN SENT THE SAME MATERIALS AND NOT ONE RESPONCE HAS
         THIS PETITIONER GOT FROM EITHER PLACE. THIS PETITIONER HAD

1
 Plaintiff identifies this Defendant as “Gini Haspell.” The Court takes judicial notice that Gina Haspel is the former
Director of the CIA.
  Case 5:21-cv-00023-TBR Document 7 Filed 05/06/21 Page 2 of 5 PageID #: 91




       HIS RECORDS REMOVED FROM ALL THE NORMAL PLACES THE
       MILITARY KEEPS RECORDS THE PETTIONERS RECORDS WERE THEN
       PLACED INSIDE THE CIA MICROFILM VAULT AND THE RONALD
       REAGAN PRESIDENTUAL LIBRARY. YOU CAN ONLY FIND MY
       MILITARY RECORDS IN THOSE TWO PLACES. CORRECT CARE
       SERVICES OF TENNESSEE HAS VIOLATED THE PETITIONERS
       CONSTITUIONAL RIGHTS BY DEMANDIND FOR 12 YEARS THE
       PETITIONER SHOW CLASSIFIYED MILITARY RECORDS THAT HE CANT
       GET THIS PRIVITIZED MEDICAL COMPANY TOOK A CONTRACT WITH
       KY TO TREAT ALL THE STATES PRISONERS NOT JUST THE ONES ITS
       FORCED TO TREAT.

       Plaintiff states that he was in the CIA for twelve years and describes his role in a secret

assassination of a foreign leader who threatened President Ronald Reagan. He states that he

“LEFT THE CIA WITH THEIR TECHNOLOGY INSIDE MY BODY.” He states that he was

supposed to have forgotten that it was in his body but that it is now “LOOSE AND

SCRATCHING ME UP INSIDE MY BODY” and causing him pain. He would like this

“TECHNOLOGY” to be removed from his body but states that CCS “DOES NOT BELIEVE I

HAVE THIS IN MY BODY AND WONT DO ANYTHING ABOUT IT AT ALL.” Plaintiff

asks that the Court call the CIA Director and order her to “GO TO THE MICROFILM VAULT

LOOK UP THE BABY FED PROJECT CRAB EXPERIMENT.” He states that he was given an

x-ray but it does “NOT SEE DEEP ENOUGH IN MY BODY IT TAKES A MRI.”

       The complaint goes on at length to criticize privatized healthcare for prisoners and repeat

his claims over and over again. Plaintiff also states that in order for the CIA Director to access

his military records the President and the leaders of the United States House of Representatives

and Senate must be present. He describes in detail the numerous letters he has sent to the CIA

and the Reagan Presidential Library requesting his records to no avail. He states that Chief

Justice John Roberts called his former prison’s medical personnel to complain about him.

Plaintiff repeatedly describes in detail the secret assassination or assassination attempt he


                                                  2
  Case 5:21-cv-00023-TBR Document 7 Filed 05/06/21 Page 3 of 5 PageID #: 92




undertook during the Reagan Administration. He asserts that he has a contract with the CIA

called the “CONTRACT WITH AMERICA.”

        As relief, Plaintiff does not seek damages. He asks that the Court “Get a copy of military

service and get a copy the Contract with America from CIA microfilm vault and from Reagan

Presidentual Library.”

        Plaintiff also filed a motion for emergency medical care (DN 6) requesting the Court to

order that he be given an MRI to prove to the “Prison Medical Department, the Court itself, and

everybody else” that he “is not ‘Mentally ill and dillutional,’ but, that [he] was telling the truth

about the CIA, Technology inside is in [his] body and also broken loose and was really causing

[him] real internal pain that he has been complaining about, for the last 12 years now.” He states

that he has “wires tucked up inside of his lower body area.” The motion further reiterates the

allegations in his complaint.

                                           II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). A claim is

legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490

U.S. 319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous where it is based

on an indisputably meritless legal theory or where the factual contentions are clearly baseless.

Id. at 327. An action has no arguable factual basis when the allegations are delusional or


                                                   3
  Case 5:21-cv-00023-TBR Document 7 Filed 05/06/21 Page 4 of 5 PageID #: 93




“rise to the level of the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25,

33 (1992); see also Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir. 1990). The Court need

not accept as true factual allegations that are “‘fantastic or delusional’” in reviewing a complaint

for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S. at

328).

        Upon review of the complaint, the Court finds that Plaintiff’s allegations meet the

standard for frivolousness. See Neitzke, 490 U.S. at 328 (allowing for the dismissal of “claims

describing fantastic or delusional scenarios, claims with which federal district judges are all too

familiar”); Stone v. Jesse, No. 3:18-CV-277-JD-MGG, 2018 U.S. Dist. LEXIS 240616, at *3

(N.D. Ind. Apr. 25, 2018) (dismissing claim as frivolous where the plaintiff alleged that “a secret

governmental agent working for a governmental agency such as the CIA [had] inject[ed] a

foreign object and or foreign substance into Mr. Stone’s body”).

        In addition, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999). A claim lacks an arguable basis in fact if it is “‘premised on clearly baseless factual

allegations that describe fantastic or delusional scenarios, rising to the level of the irrational or

the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371 F. Supp. 2d 905, 908 (E.D.

Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v. Comm’r, No. 3:04-cv-494,

2004 U.S. Dist. LEXIS 26677 (E.D. Tenn. Nov. 4, 2004)).

        The Court concludes that the complaint meets the standard for dismissal under Fed. R.

Civ. P. 12(b)(1), as well. The Court notes that the Eastern District of Kentucky dismissed a case


                                                   4
      Case 5:21-cv-00023-TBR Document 7 Filed 05/06/21 Page 5 of 5 PageID #: 94




filed by Plaintiff in which he made some of the same allegations. See Hollon v. E. Ky. Corr.

Complex, No. 10-CV-177-KSF, 2010 U.S. Dist. LEXIS 74676, at *4-5 (E.D. Ky. July 22, 2010)

(“Hollon’s allegations are clearly delusional. He asserted no legitimate claims or request for

relief relating to actual or specific conditions of his confinement at the EKCC.”))

                                       III. CONCLUSION

         For the foregoing reasons, the Court will dismiss the action by separate Order and deny

the motion for emergency medical care as moot.

Date:     May 6, 2021




cc:     Plaintiff, pro se
        Defendants
4413.010




                                                 5
